Citation Nr: 1443990	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  07-22 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased initial rating for PTSD, currently rated as 30 percent disabling. 

2.  Entitlement to an increased disability rating for diabetic peripheral neuropathy of the right upper extremity, currently rated as 10 percent disabling prior to August 16, 2013, and 20 percent thereafter. 

3.  Entitlement to an increased disability rating for diabetic peripheral neuropathy of the left upper extremity, currently rated as 10 percent disabling prior to August 16, 2013, and 30 percent thereafter. 

4.  Entitlement to an increased disability rating for diabetic peripheral neuropathy of the right lower extremity, rated as 20 percent disabling prior to August 16, 2013, and 40 percent thereafter. 

5.  Entitlement to an increased disability rating for diabetic peripheral neuropathy of the left lower extremity, rated as 20 percent disabling prior to August 16, 2013, and 40 percent thereafter. 
 
6.  Entitlement to an increased rating for a left knee disability, currently rated as 10 percent disabling. 
  
7.  Entitlement to a separate compensable rating for erectile dysfunction. 

8.  Entitlement to service connection for sleep apnea. 

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert W. Gillikin II, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In a September 2008 rating decision, the RO continued ratings of 10 percent each for peripheral neuropathy of the right lower and left lower extremities.  In a February 2010 rating decision, the RO increased, effective November 25, 2009, the ratings for peripheral neuropathy of the right lower and left lower extremities to 20 percent each.  That decision also denied service connection for sleep apnea and granted service connection for PTSD, assigning a 30 percent rating effective April 3, 2006, with a temporary total rating assigned from January 5, 2009, and a return to 30 percent effective March 1, 2010. 

In August 2010, the Veteran testified at a Board videoconference hearing before  the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

In October 2010, the Board denied the Veteran's claims for service connection for a back disability and increased ratings for diabetes mellitus and peripheral neuropathy of the lower extremities.  The Veteran appealed those denials to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2012 memorandum decision, the Court affirmed the Board's denials of service connection for a back disability and increased rating for diabetes mellitus.  The only issued remanded by the Court was the issue of entitlement to an earlier effective date for the increased 20 percent ratings for peripheral neuropathy of the bilateral lower extremities.  The Court noted the Board's decision was otherwise affirmed.  Significantly, the Court did not remand the issue of entitlement to ratings in excess of 20 percent for peripheral neuropathy of the bilateral lower extremities.

Also in the October 2010 decision, the Board remanded the issues of entitlement to an earlier effective date for service connection for PTSD, a higher initial rating for PTSD, a separate rating for erectile dysfunction, and service connection for sleep apnea for issuance of a statement of the case (SOC).  In December 2012, an SOC was issued regarding those issues, and the Veteran perfected an appeal the same month. 

In November 2010, the Veteran filed new claims for increased ratings for his diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, and left knee disability, and a claim of entitlement to a TDIU.  In a December 2011 rating decision, the RO awarded an increased 10 percent rating for the left knee disability, effective May 12, 2010, and denied the diabetes, peripheral neuropathy, and TDIU claims.  Thereafter, the Veteran filed a timely notice of disagreement (NOD) and perfected his appeal with respect to the ratings assigned for the left knee and peripheral neuropathy of the bilateral upper and lower extremities, as well as the denial of a TDIU.  Significantly, he did not appeal the denial of an increased rating  for diabetes mellitus.

In his March 2012 substantive appeal, the Veteran requested a Board video-conference hearing.  However, in May 2012 he withdrew his request for a hearing and in July 2012, he waived his right to a hearing.

In May 2013, the Board denied entitlement to earlier effective dates for the assignment of 20 percent ratings for diabetic neuropathy of the left and right lower extremities, and an earlier effective date for the grant of service connection for PTSD.

In a February 2014 rating decision, the Agency of Original Jurisdiction (AOJ) awarded increased 20 and 30 percent ratings respectively for peripheral neuropathy of the right and left upper extremities, and 40 percent ratings for peripheral neuropathy of the lower extremities, all effective August 16, 2013.  The Veteran  has not indicated that he is satisfied with those evaluations, and the increased rating claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993). 

The issues of service connection for sleep apnea, increased ratings for peripheral neuropathy of the left and right lower extremities, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Since the effective date of service connection, the Veteran's PTSD has been manifested by symptoms productive of occupational and social impairment with occasional decrease in reliability or productivity; reduced reliability and productivity has not been shown.

2.  Prior to August 16, 2013, the Veteran's peripheral neuropathy of the left and right upper extremities more closely approximated mild incomplete paralysis due to symptoms of pain and paresthesias.

3.  Since August 16, 2013, the Veteran's peripheral neuropathy of the left and right upper extremities, has more closely approximated moderate incomplete paralysis due to symptoms of pain and paresthesias. 

4.  Throughout the appeal period, the Veteran's left knee disability has been manifested by chronic pain, and episodes of effusion and locking; it has generally not been manifested by compensable limitation of motion or recurrent dislocation or subluxation, and there is no evidence of ankylosis or impairment of the tibia and fibula.

5.  The most probative evidence of record does not show that the Veteran has a deformed penis.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

2.  Prior to August 16, 2013, the criteria for a disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.120, 4.123, 4.124a, Diagnostic Code 8515 (2013).


3.  Prior to August 16, 2013, the criteria for a disability rating in excess of 10 percent for peripheral neuropathy of the left upper extremity have not been met.    38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.120, 4.123, 4.124a, Diagnostic Code 8515 (2013).

4.  Since August 16, 2013, the criteria for a disability rating in excess of 20 percent for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.120, 4.123, 4.124a, Diagnostic Code 8515 (2013).

5.  Since August 16, 2013, the criteria for a disability rating in excess of 30 percent for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.120, 4.123, 4.124a, Diagnostic Code 8515 (2013).

6.  The criteria for a disability rating of 20 percent, but no higher, for the left knee disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5260, 5258 (2013). 

7.  The criteria for a separate compensable evaluation for erectile dysfunction associated with diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.20, 4.31, 4.115b, Diagnostic Code 7522 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

Regarding the PTSD claim, the Veteran's appeal for a higher rating arises from his disagreement with the initial evaluation that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the remaining increased rating claims, the duty to notify was satisfied by a December 2011 rating decision, March 2012 statement of the case, and a May 2013 notice letter, which cumulatively notified the Veteran of the information and evidence necessary to support higher ratings, as well as how VA determines effective dates and disability ratings, and the types of evidence that impact those determinations.  Those issues were readjudicated in February 2014.   Although the Veteran did not receive complete timely notice prior to the initial denial of his increased rating claims, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 276 (2006).

VA also has a duty to assist the Veteran in the development of the claim.  This   duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records have been obtained, and he has been afforded VA examinations in relation to his claims.  The Board observes that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  However, SSA informed VA in December 2013 that the Veteran's SSA medical records were destroyed.

The Board notes that the Veteran was afforded a hearing before the Board in August 2010 relevant to the evaluations of peripheral neuropathy of the upper extremities.  However, that hearing was held in relation to prior claims for increased ratings; the Veteran has not had a hearing related to his current appeal.

Additionally, the prior remand instructions were complied with, in that the RO obtained VA treatment notes, provided VA examinations, and issued a supplemental statement of the case.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  Thus, the Board   finds that the duties to notify and assist have been complied with.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  


A. PTSD

In the appealed February 2010 rating decision, the RO granted service connection for PTSD, and assigned a 30 percent rating under Diagnostic Code 9411.  The Veteran disagreed with the initial 30 percent rating assigned.  In a March 2010 statement, the Veteran specifically asserted that a 50 percent rating is warranted.  

Under Diagnostic Code 9411, which is governed by a General Rating Formula       for Mental Disorders, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms  as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130.

A higher 50 percent rating is assigned for occupational and social impairment   with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  A veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Based on a review of the evidence of record, the Board finds that an evaluation    in excess of 30 percent is not warranted for the Veteran's PTSD at any time, excluding the period from January 5, 2009 to February 28, 2009, during which time a temporary total disability rating has been assigned pursuant to 38 C.F.R. § 4.29.  In reaching this decision, the Board has reviewed the evidence of record, to include VA treatment and examination reports, VA incentive therapy notes, and the Veteran's statements, and considered all psychiatric symptomatology.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran's primary psychiatric symptoms demonstrated in the record are consistent with the criteria for a 30 percent disability rating, and the most recent examiner in August 2013 found the Veteran's PTSD symptoms to be productive    of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication, also consistent with a 30 percent rating.  At that time, a GAF score of 61 was assigned, indicative of mild symptomatology.  Similarly, a November 2009 VA examiner assigned a GAF score of 61, and noted that, since the Veteran had stopped using alcohol and drugs, he seemed to be "functioning well in his IT work assignment, showing up regularly, and getting along with others and doing his job."  It was also noted that he had a positive relationship with his then-fiancée, got along well with family, and was active in church, though he described little in the way of close personal friendships.

More specifically, the primary symptoms reported by the Veteran during his ongoing VA treatment include depression and chronic sleep impairment, in addition to other symptoms such as anger, irritability, nightmares, and flashbacks.  Even considering the additional symptoms not specified in the rating criteria, the record suggests that during the relevant period the Veteran functioned with routine behavior, normal self-care, and normal conversation, and proved himself to be both reliable and productive.  

In this regard, the Veteran was most recently noted in January 2014 to have good grooming and hygiene, and he was generally noted to be appropriately dressed, to have well-groomed nails, and/or a well-trimmed beard in March, May, September, November, and December of 2010; January, April, May, June, August, November, and December of 2011; January, April, July, and October of 2012; and January, March, and November of 2013.  Speech was also routinely noted to be normal, clear, or fluent, including during VA treatment in January 2014, October 2013, September 2013, July 2012, January 2012, November 2011, April 2011, January 2011, September 2010, July 2010, May 2010, and March 2010.  Further, no speech problems were noted during November 2009, June 2011, or August 2013 VA examinations.

The record also shows that despite his symptoms, the Veteran has been both reliable and productive throughout the period on appeal.  Ongoing VA treatment notes  show that since the effective date of service connection, following completion of a substance abuse treatment program and achieving sobriety in 2005, the Veteran has worked for VA through an Incentive Therapy (IT) program, five days a week.  In the course of performing his IT duties, he was routinely noted to have an excellent and positive work ethic, excellent attendance, and to be a mentor and model IT worker.  

For example, in January 2006, the Veteran was noted to work as a runner to the physical therapy clinic "with excellent [sic] results."  In April 2006, he was described as an excellent worker, eager to help, and with excellent attendance.       In October 2006, it was noted that since starting, "he has been nothing but a model IT worker/participant."  During that time period, it was also noted that he moved from a group home into his own apartment.  Thereafter, IT notes consistently reflect the Veteran to be an "excellent IT worker in both attendance as well as work ethic."  In July 2009, he was described as having a "most friendly and caring personality."  In January 2010, it was noted that the PT clinic "has always had nothing but praise for this vet."  In October 2011, he had perfect work attendance, excellent work habits, and was again noted to be "a model IT participant."  In January 2012, it was noted that the Veteran had proven himself to be "a dedicated and capable helper," and was "well-liked by PT staff and fellow peers."  He was described as having a "high work ethic" and was regarded as a mentor to other IT newly assigned to PT.  In October 2012, it was noted that the Veteran has "always gotten along well with all staff and fellow IT peer workers."  His personality was described as "caring and dedicated."  Again, he was noted to be "a model IT worker.  Always has been."  In January 2013, the Veteran was noted to be an "asset to this busy clinic," and also served as a mentor to other IT peers, "always helping to show new hires the ropes."  

The foregoing evidence supports that the Veteran has been both productive and reliable throughout the period on appeal.  Indeed, the August 2013 VA examiner noted that, even considering the Veteran's symptoms, he is at minimum, capable   of showing up five-days a week, for five to six hours at a time to perform duties assigned to him in a service-oriented, hospital setting.
 
Additionally, ongoing VA treatment notes document that the Veteran has been considerably active throughout the appeal period.  In addition to his five days a week IT work, he attended individual therapy and group therapy, exercised regularly, and was very active in his church, participating in church-related activities on Sundays and Tuesdays.  VA treatment notes dating from May 2010 to October 2013, and as recently as January 2014, document that the Veteran has been very involved in his church, driving the church van, singing in three choirs, cleaning the church clinic, attending bible study, and doing volunteer work.  He also reported that he is a deacon.  Regarding exercise, from April 2012 to September 2012, the Veteran was reportedly going to the gym between 2 to 4 times a week.  Regarding group therapy, VA treatment notes, including ones dated in October and November 2012, show that the Veteran frequently participated, actively listened, shared personal experiences, and offered "thoughtful responses which show that he read the chapter, completed the assignment, and is applying his teachings to his anger management practice."  

Further, despite the Veteran's statements that he has had difficulty with relationships since service and experiences emotional numbing, the record shows the Veteran to be adequately functioning on a social level.  For instance, during the pendency of the appeal, the Veteran married and moved in with his current wife, discusses friends, and has good relationships with extended family.  Indeed, while he reported during his August 2013 VA examination that he frequently isolates from his wife, he reported in August 2012 that they go on walks in the evening together, and the  record shows they went on trips together in June 2010 and September 2012 (notably to visit relatives).  In February 2010, the Veteran reported that he enjoyed caring for his grandchild on some weekends, and in September 2010, the Veteran reported that he was cutting down on his church time so that he could spend more time with his family.  In fact, in February 2012, the Veteran delayed his own treatment due to his wife's health.  In January 2013, he reported that he spent time with his family and his wife's family over Christmas, and in May 2013, he went to California for his sister's funeral and he visited family.  At that time, he was noted to be coping well with his sister's death.  In October 2013, it was noted that the Veteran was very involved in church, and was "devoted to his wife" and four adult children.  

Regarding friends, the Veteran was noted to be accompanied by a friend to VA appointments in June 2010, October 2012, January 2013, and April 2013.  In October 2013, he reported the death of a long-time friend who also worked at the VA facility.  Most recently, in January 2014, the Veteran reported that he "and his wife enjoyed a wonderful Christmas and New Year with family and God."  Also significant is a September 2012 VA treatment note that documents the Veteran's support system to include his wife, family in Lynchburg, Virginia, and his church.  Similarly, ongoing VA IT notes, including ones dated in September 2012 and    May 2013, show the Veteran's strengths to include community support network, family/friend's support, and a positive marriage.  The Board also finds it significant that, despite his reports of interpersonal problems, the Veteran's IT duties from April 2006 until at least April 2013, included escorting others.  Given the Veteran's relationships with his wife, children, and extended family, his active involvement with church, the assignment of IT duties requiring daily contact with others, which he performed well as indicated by his "model IT worker" status, and his status as a mentor to new hires in IT, the Board finds that his social functioning throughout the period on appeal has been mild at best, and moderate, at worst.

Additionally, while the Veteran reported to VA examiners that he experiences lack of motivation, the Board again points to his significant involvement in church activities, including volunteering, and at one point, singing with three choirs.  Additionally, in April 2009, he was taking computer classes, and in June 2010, he reported further interest in computer class primarily to work on bible study so he can teach a monthly class.  Even further, in June 2010, it was noted that the Veteran had a positive attitude which helps him cope with pain and "stay motivated" to perform his daily activities.  In April 2011, the Veteran was described as having "positive motivation in his substance abuse therapy."  In June 2012, September 2012, and May 2013 IT reviews, "motivation" was specifically included with the Veteran's strengths.   

While there is favorable evidence of record for a higher rating, including a GAF score as low as 35 during an October 2008 three-day screening for VA inpatient PTSD treatment in January and February 2009, the Board finds that the low GAF scores are inconsistent with other evidence of record, and that the impact of additionally reported symptoms, such as panic attacks reported during the      August 2013 VA examination, is not so severe as to warrant a higher rating.

Regarding GAF scores, just as the Veteran's psychiatric symptoms must be viewed in their entirety, the divergent GAF scores assigned for those symptoms must be interpreted in the context of the Veteran's overall disability picture.  Initially, the GAF score of 35 assigned in October 2008 for major impairment in several areas, is unaccompanied by any psychological evaluation report, but rather a checklist of symptoms.  Significantly, the Veteran performed his IT duties without any noted difficulty the day of the evaluation upon which the GAF score of 35 was assigned, and the day following the evaluation.  What is more, an October 2008 IT yearly note, completed just 5 days after the GAF score of 35 was assigned, noted again that the Veteran was "nothing but a model IT worker/participant" who had "always produced excellent [sic] work ethic and has always progressed within IT program goals."  Moreover, at that time, he was noted to "seek motivation towards sobriety," to have moved in the past month to his own apartment from a group home, and to "strive[] to always do what is asked of him."  He was described as a "role model for other IT peers."  That October 2008 note suggests that the Veteran was reliable, productive, performing his duties well, and achieving goals (such as moving into his own apartment and maintain sobriety) during the days, weeks, and months, immediately proximate to the time the GAF score of 35 was assigned.   

Similarly, the Board observes other inconsistencies with assigned GAF scores during ongoing treatment.  In this regard, ongoing VA treatment notes show that the Veteran was generally assigned a GAF score of 50, but in May 2013 and January 2014, a GAF score of 45 was assigned, which tends to support serious impairment.  However, during an evaluation the same month for the Center for Traumatic Stress, the Veteran's PTSD "symptoms seem to be mild to moderate range," in contrast to the assignment of a GAF score of 45.  Similarly, while the Veteran was assigned a GAF score of 45 in May 2013, which is assigned for symptoms such as suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupational, or school functioning, e.g., no friends, unable to keep a job, the other evidence of record at that time shows the Veteran to be functioning relatively well.  Indeed, the same month, in May 2013, the Veteran went to California for his sister's funeral, visited family, reported he was coping "good" with the death of his sister because "she was saved."  He was also noted at that time to maintain a positive attitude, attend church and church-related activities, as well as attended therapy and medical appointments.  There was no evidence of suicidal ideation.  Additionally, VA IT notes surrounding the May 2013 GAF score of 45 show the Veteran to be doing well with daily attendance and work ethic "well within IT program goals and regulations."  Thus, the Board finds that the GAF scores of record in the VA treatment notes are generally inconsistent with the actual evidence of the Veteran's functioning.

In contrast, the Board finds the GAF scores assigned by the VA examiners to be more probative.  Thus, while mindful of the low GAF scores assigned, the Board considers it significant that the evidence surrounding the times the lower scores were assigned appear to belie those GAF scores, and two VA examiners have found his psychiatric disorder to be productive of far less severe occupational and social impairment.  Those providers have determined that the Veteran's overall disability picture warrants a GAF score of 61.  Those GAF scores are consistent with each other, and further, consistent with the evidence of record showing that the Veteran's symptoms are generally mild to moderate at worst.  Moreover, those GAF scores were assigned based on examinations that included a detailed and accurate account of the Veteran's relevant history, as well as either a review of the claims file or clinical testing. 

Having carefully considered the Veteran's contentions in light of the evidence        of record and the applicable law, the Board finds that for all periods during the appeal, except when a total temporary rating was assigned, the Veteran's psychiatric symptoms have more nearly approximated the criteria for the currently-assigned 30 percent rating.  The record shows that the Veteran's psychiatric disability has been manifested primarily by nightmares, flashbacks, and intrusive thoughts, as well      as an occasional depressed mood, some anger problems, and sleep impairment.  However, the record also shows that the overall impact of those symptoms has been, at worst, occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, consistent with a 30 percent rating.  In this regard, the Veteran himself reported in July 2009 that his PTSD symptoms do not affect his IT assignment other than loss of sleep which at times makes him drowsy at work.  Thus, while the Veteran clearly has chronic PTSD symptoms, their impact is generally of a mild to moderate nature consistent with a 30 percent evaluation. 

In this regard, throughout the period on appeal, the Veteran got married, moved into his own apartment and then with his wife, maintained sobriety, proved himself to be an asset to and highly-regarded by the IT clinic, was actively involved in church, went to the gym and exercised at home, has remained close with his family, enjoyed holidays with his family, and traveled.  Moreover, treatment records show him to generally have normal speech, linear, logical and goal-directed thought processes, and intact cognitive functioning.  They also show routine denial of suicidal ideation, and even note the Veteran at times to be euthymic (June 2011, January 2014), pleasant (January, April 2013), or doing well (June 2010).  They further note him to be motivated in different aspects of his life, such as his sobriety, and to progress in in IT.  He has been noted to have a good support system including his wife, family, church, and he has some friends.  Also significant are the ongoing descriptions of the Veteran as a role model, mentor, and model IT worker, in a position that requires interpersonal contact.  The evidence of record does not show that the Veteran has a flattened affect, circumstantial speech, difficulty understanding complex commands, impairment of short- and long-term memory, or difficulty      in establishing and maintaining effective work and social relationships.  

In sum, occupational and social impairment with reduced reliability and productivity has not been shown such that a rating in excess of 30 percent is warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Indeed, the Veteran has shown himself to be reliable, productive, and devoted to his wife and family, despite his PTSD symptoms.  It therefore follows that he has also not been shown  to have deficiencies in most areas or total occupational and social impairment. 

The Board has also considered whether the Veteran's PTSD presents an exceptional  or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration     of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a higher rating for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against a higher rating, to that extent the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B. Peripheral Neuropathy of the Upper Extremities

The Veteran's upper extremity peripheral neuropathy has been rated as 10 percent disabling for each extremity prior to August 16, 2013; 20 percent disabling for the right (minor) upper extremity since August 16, 2013; and, 30 percent disabling for the left (major) upper extremity since August 16, 2013.  He contends that higher ratings are warranted.

Following a review of the record, the Board finds that prior to August 16, 2013, ratings in excess of 10 percent are not warranted for the Veteran's left and right peripheral neuropathy, as the evidence more nearly approximates mild incomplete paralysis of the left and right median nerves.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  Indeed, a November 2009 VA examination expressly describes the Veteran's upper extremity peripheral neuropathy as mild.  At that time, motor strength and reflexes were normal, grips were good, and monofilament and pinprick sensory testing revealed mild neuropathy to just above each wrist, including the fingers and hands.

Thereafter, VA treatment notes dating from November 2009 to August 2013,    show that in September and December 2010, the Veteran complained of increased neuropathic pain in his arms, difficulty grasping and holding onto items in his hand, and increased proprioceptive issues with increased tingling.  In September 2010, he specifically noted dropping things with his left hand.  Nevertheless, while physical examination in September 2010 was positive for paresthesias, protective sensation was found to be intact.  Thereafter, during VA treatment in January 2011 and January 2012, in discussing his diabetic neuropathy, the Veteran complained of lower extremity symptoms, but did not mention complaints related to the upper extremities.  During January 2013 VA treatment, no motor or sensory deficits were found on physical examination, reflexes were normal, and there was no muscle atrophy.  Other relevant evidence in the ongoing VA treatment includes the fact that the Veteran frequently used a cane, but was not noted to have any difficulty due to weakness of grasp or grip. 

Also during the period prior to August 16, 2013, the Veteran was provided a VA general medical examination in June 2011.  He described the onset of neuropathy in the upper extremities as tingling in the arms, and he reported the course since onset as stable.  On review of systems, the Veteran described tingling and paresthesias, but denied paralysis, numbness, or other symptoms.  No hand problems were reported, and hand examination revealed no impairment in strength or dexterity.  Nor was there any atrophy and muscle tone was normal.  Reflex, sensory, and motor examinations were all normal.  The examiner noted no impact on the Veteran's usual daily activities. 

Based on the foregoing evidence showing that, prior to August 16, 2013, the Veteran's bilateral upper extremity neuropathy was primarily manifested by pain, tingling, and some decreased sensation, but without objective evidence of decreased grip strength, motor strength, or reflexes, the Board finds that a rating in excess of 10 percent is not warranted for either the right or left upper extremity.  Even acknowledging the Veteran's complaints of increased difficulty grasping and holding objects, the objective evidence does not show impairment in strength or dexterity sufficient to more nearly approximate a moderate disability.  Indeed,       as noted, the November 2009 VA examiner expressly characterized the upper extremity neuropathy as mild, and neither the November 2009 examiner nor the June 2011 examiner found any impact on the Veteran's usual daily activities.

The Board further finds that, for the period since August 16, 2013, ratings in excess of 30 percent for the left (major) upper extremity and 20 percent for the right (minor) upper extremity are not warranted, as the evidence does not more nearly approximate severe incomplete paralysis of the left (major) and right (minor) upper extremities.

On the contrary, an August 2013 VA examiner explicitly found the Veteran's bilateral upper extremity neuropathy to be moderate in nature.  At the time of the examination, the Veteran's bilateral upper extremity neuropathic symptoms included moderate constant pain, moderate intermittent pain, moderate paresthesias and/or dysthesias, and moderate numbness.  The Veteran exhibited full upper extremity motor strength in all areas tested, bilaterally, and deep tendon reflexes were normal.  Vibration sense was decreased in the upper extremities, and light touch/monofilament testing revealed decreased sensation in the bilateral hands/fingers.  Light touch was otherwise normal in the shoulder and forearm areas.  There was no atrophy, though the examiner did note trophic changes manifested by shiny skin on the upper extremities.  Overall, the examiner diagnosed moderate incomplete paralysis of the median nerve, bilaterally.  While May 2013 EMG testing also revealed evidence of ulnar nerve entrapment, the examiner noted that that condition was not due to diabetes mellitus.

Subsequent VA treatment notes are also negative for evidence of severe incomplete paralysis of the median nerves.  In October 2013, it was noted that the Veteran had work-related weaknesses that included back and knee problems, but there was no mention of upper extremity problems.  In this regard, a January 2014 incentive therapy note indicates that the Veteran's work duties include folding linens, changing linens on treatment tables, and filling and cleaning whirlpool tubs.        The Veteran was not noted to have interference or difficulty with those duties, which characteristically require use of the upper extremities, due to his neuropathy.  Absent evidence of more severe symptoms, and given the evidence showing that the Veteran was able to continue performing work duties that require use of the hands and arms, the Board finds that the VA treatment notes do not support neuropathy of the bilateral upper extremity that is severe in nature.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents   such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet.  App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the Veteran's upper extremity neuropathy is manifested by pain, decreased sensation, and paresthesias, and the Veteran has reported some functional impairment.  The criteria pertaining to median nerve impairment allow for broad discretion in reviewing factors affecting functioning of the hand and wrist, and higher disability ratings exist, which contemplate a greater level of disability than that shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The evidence also does not suggest that the Veteran's upper extremity neuropathy has resulted in marked interference with employment above  and beyond that considered by the assigned disability evaluation, or at all, or that the Veteran has been hospitalized as a result of this condition.  Consequently, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111 (2008) and Barringer v. Peake, 22 Vet. App. 242 (2008) (Board must discuss whether referral for extraschedular consideration is indicated where raised by the evidence of record).

C. Left knee

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2012).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The RO has assigned a 10 percent rating for the Veteran's left knee medial meniscus tear under Diagnostic Code (DC) 5260-5024.  38 C.F.R. § 4.71a   (2013).  Diagnostic Code 5024 is for tenosynovitis, which is rated based on limitation of motion under Diagnostic Code 5003 for arthritis.  The Board notes the Veteran actually has been diagnosed with arthritis rather than tenosynovitis,  so direct consideration of Diagnostic Code 5003 is appropriate. 

Diagnostic Code 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a (2013).

Under rating criteria pertaining to limitation of motion of the knee, a 10 percent disability rating is warranted if flexion is limited to 45 degrees, a 20 percent disability rating if flexion is limited to 30 degrees, and a 30 percent disability rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Limitation of extension under Diagnostic Code 5261 is rated as 10 percent disabling if extension is limited to 10 degrees, 20 percent disabling if extension is limited to 15 degrees, 30 percent disabling if extension is limited to 20 degrees, 40 percent disabling if extension is limited to 30 degrees, and 50 percent disabling if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Other potentially relevant diagnostic codes include Diagnostic Code 5257 for other impairment of the knee, which provides for a 10, 20, or 30 percent rating   for recurrent subluxation or lateral instability that is slight, moderate, or severe, respectively, and, Diagnostic Code 5258, which provides for a 20 percent rating for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.

Here, the medical evidence reflects that the Veteran has complained of pain, stiffness, locking, weakness, and swelling in the left knee.  He further reports that his symptoms are exacerbated by certain activities, including prolonged standing and walking.  The VA examination reports reflect the examiners' consideration of the Veteran's reported history of symptoms.  The Board notes, however, that at no time has the Veteran's left knee been manifested by limitation of motion sufficient to warrant a higher 20 percent rating under Diagnostic Codes 5260 or 5261. 

In order to warrant a higher 20 percent rating under Diagnostic Code 5260, the evidence must show left knee flexion limited to 30 degrees.  Here, VA examination reports dated in July 2010 and August 2013 show left knee flexion limited to, at worst, 85 degrees, even considering limitation due to pain following repetitive use. Similarly, left knee flexion limited to 30 degrees was not shown during October 2010, December 2010, November 2011, December 2011, or July 2013 VA treatments, at which times left knee flexion was limited to, at worst, 50 degrees    the day following left knee surgery, and otherwise, limited to no more than 111 degrees, which was noted five days after the surgery.  Absent evidence of left knee flexion limited to 30 degrees, a higher 20 percent rating is not warranted under Diagnostic Code 5260.

Nor is a higher rating warranted under Diagnostic Code 5261, which provides for a higher 20 percent rating where extension is limited to 15 degrees.  VA examination reports dated in July 2010 and August 2013 show full left knee extension, with or without pain.  VA treatment notes also generally show full left knee extension, including during examinations in October 2010, December 2010, November 2011, and July 2013, and, at worst, extension limited to 10 degrees in October 2010 - notably, the day following left knee surgery, with full extension noted five days later.  The Board is cognizant that in December 2011, left knee extension was noted to be "near but not complete extension."  To the extent that that notation documents some degree of limitation in left knee extension, there is no indication that any limitation was even close to 20 degrees.  In fact, the Board finds that the notation that extension was "near complete," supports that extension was nearer to full or 0 degrees, than to 20 degrees.  Even so, the general finding of "near but not complete extension," when considered with the other evidence of record, is insufficient to warrant a higher or staged rating.  Thus, a higher rating is not warranted for the left knee based on limitation of extension pursuant to Diagnostic Code 5261.  

Furthermore, although separate ratings may be assigned for limitation of flexion and limitation of extension, at no time has both extension and flexion been concurrently limited to a compensable level.  Accordingly, separate ratings are not warranted. VAOPGCPREC 9-2004, 69 FR 59988 (2004).

Nevertheless, after considering all of the Veteran's symptomatology, including but not limited to limitation of motion, the meniscal tear, and the reports of locking and swelling, the Board finds that a higher 20 percent rating is warranted pursuant to Diagnostic Code 5258.  The Veteran has been objectively shown to have a meniscus tear in the left knee.  As noted in a June 2010 VA treatment note, an MRI of the   left knee revealed a tear in the posterior part of the medial meniscus for which the Veteran underwent a partial meniscectomy in October 2010.  Additionally, in May, June, July, and November 2010, the Veteran complained of locking in his left knee, and objective evidence of effusion was noted in May 2010, July 2010, November 2011, and December 2011.  Imaging of the left knee in November 2011 also revealed some "slight lateral subluxation."  Most recently, the August 2013 VA examiner explicitly noted that the Veteran reported frequent episodes of "locking," joint pain, and joint effusion.  

Based on the foregoing objective evidence of a meniscal tear, as well as pain and limitation of motion prior to his October 2010 surgery, and slight subluxation and effusion, locking, limitation of motion and pain, along with other symptoms such  as swelling, an antalgic gait, and functional limitations on prolonged standing      and walking, the Board finds that the Veteran's left knee disability more nearly approximates dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, to warrant a higher 20 percent rating under Diagnostic Code 5258.  Although the dislocated cartilage was resolved by the surgery, the post-surgery findings and complaints support continuing the evaluation under that Code following the corrective surgery.    

The Board has considered whether, instead of revising the Diagnostic Code assigned by the RO for his knee, a separate rating under Diagnostic Code 5258 is warranted.  However, as the rating criteria for Diagnostic Code 5258 includes locking, which implicates impaired motion due to a temporary freezing of the joint, evaluating his disability under both Diagnsotic Code 5258 and diagnostic codes predicated on limitation of motion such as Diagnostic Codes 5003, 5024, 5260 and 5261 would constitute pyramiding.  Under the anti-pyramiding provision of 38 C.F.R. § 4.14,  the evaluation of the "same manifestation" under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court of Appeals for Veterans Claims (Court) held that, for purposes of determining whether the Veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.  (Emphasis added).  Accordingly, evaluating the left knee disability separately under Diagnostic Code 5258 would violate 38 C.F.R. § 4.14.

The Board has also considered whether a higher rating could be assigned under Diagnostic Code 5257.  Despite the Veteran's subjective reports of giving way, including during a July 2010 VA examination and VA treatment in July and September 2010, physical examination at those times was negative for objective evidence of instability of the left knee.  A November 2011 VA treatment note similarly documents that ligaments were stable on physical examination, and a January 2013 VA follow-up for the Veteran's general medical condition, no instability was found.  Most recently, an August 2013 VA examiner found no objective evidence of instability of the left knee.  The Board is cognizant that in May 2010, anterior drawer sign was "equivocal."  However, given the ambiguity of the May 2010 finding, and considering that objective testing has been otherwise negative for instability, the Board finds that the preponderance of the evidence is against a finding of recurrent instability.  Moreover, although "slight subluxation" was noted on imaging in November 2011, a compensable rating under Diagnostic Code 5257 requires recurrent subluxation.  Here, the November 2011 finding was isolated, and subluxation was not noted elsewhere in the record.  On the contrary, the Veteran denied episodes of subluxation or dislocation during VA examinations in July 2010 and August 2013, and objective evidence of recurrent subluxation or dislocation is not otherwise noted during the period on appeal.  Accordingly, a higher rating or separate rating is not warranted under Diagnostic Code 5257.

In summary, the Board finds that, given the evidence of meniscus problems, limitation of motion, effusion, locking, and pain, as well as other symptoms, the Board finds evaluating the Veteran's disability under Diagnostic Code 5258 is the most advantageous and appropriate Diagnostic Code by which to rate the left knee disability at this time.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

Moreover, as the record shows that the Veteran presented to VA with complaints   of increased left knee symptoms in April 2010, within one year prior to receipt of     his current increased rating claim in November 2010, the Board finds that the 20 percent rating is warranted effective April 13, 2010.  On that date, it is factually ascertainable that an increase in severity had occurred.  The Board is cognizant that during the April 2010 appointment, the Veteran reported a one-month history of left knee pain.  However, he did not seek treatment specific to his left knee disability during the period on appeal prior to April 13, 2010, though he was treated for other disabilities, and notably, in February 2010, the Veteran indicated that other than   his back, he had no complaints.  As such, April 13, 2010, is the earliest date upon which it is factually ascertainable that the Veteran underwent an increase in severity of his left knee disability.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology - namely, pain, limitation of motion, locking, and effusion - and provide for more severe symptoms than currently shown by the evidence.  Moreover, for disabilities of the joints, the rating schedule specifically contemplates factors   such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R.   §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  The Board acknowledges that a knee replacement has been recommended, and that the Veteran has recently been assigned different duties in IT due to left knee pain with walking.  However, the Board points out that up until as recent as April 2013, the Veteran's IT duties included escorting patients, and the Veteran has also been noted to use a cane and have difficulty with ambulation and balance due to his peripheral neuropathy of the lower extremities (see, e.g., VA treatment notes, July and September 2010).  Even further, despite the complaints of pain and difficulty with prolonged sitting or standing or walking, the Board notes that the Veteran has remained relatively active throughout the period on appeal.  In February 2010, the Veteran reported walking for exercise.  In June 2010, he reported involvement in church activities, including driving a church van to transport people, and cleaning the church clinic.  In August 2012, he reported daily walks, use of an exercise bike and treadmill, and going to Planet Fitness four times per week.  In May and July 2013, the Veteran reported religious use of an exercise bike, and use of a treadmill.  In any event, the Veteran's left knee symptoms, most prominent being pain, are contemplated by the rating criteria.

Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation for a meniscus problem with pain, locking, and effusion, is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extraschedular consideration is not warranted.

D. Erectile Dysfunction

The Veteran's service-connected erectile dysfunction is currently rated as noncompensable, and is included in his diabetes mellitus evaluation.  He contends that a separate compensable rating is warranted.  The Board notes that the Veteran is already in receipt of special monthly compensation for loss of use of a creative organ for this disability.

Initially, the Board notes that the Veteran's erectile dysfunction is rated by analogy under 38 C.F.R. § 4.115b, Diagnostic Code 7522, for penile deformity.  See 38 C.F.R. §§ 4.20, 4.27.  Diagnostic Code 7522 provides for a 20 percent rating for deformity of the penis with loss of erectile power. 38 C.F.R. § 4.115b.  Based on the Veteran's diagnosis and symptoms, which relate to the penis and include loss of erectile power, the Board finds Diagnostic Code 7522 to be the most appropriate diagnostic code.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The Board finds no other applicable rating criteria, and the Veteran has not requested evaluation under any alternative rating criteria.  

Where, as here, the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

Following a review of the record, the Board finds that a higher 20 percent rating is not warranted.  Here, although the Veteran has loss of erectile power, the record is negative for evidence of penis deformity, which is necessary for a compensable rating under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  On the contrary, while the record establishes erectile dysfunction for which the Veteran underwent a successful penile prosthesis pump implantation in January 2010, a VA examiner  in November 2009 explicitly noted that there was no deformity of the penis on physical examination, and an October 2013 examiner noted that a VA urology evaluation does not document a deformity of the penis.  Similarly, VA urology treatment notes are negative for findings of penile deformity, including notes dated in December 2009, October 2013, and November 2013.  While the Veteran was treated in October and November 2013 for scrotal pain and swelling, those symptoms have not been attributed to his erectile dysfunction, but rather to epididymitis and a urinary tract infection.  In any event, given the lack of evidence of penile deformity, the Board finds that the criteria for a higher 20 percent rating have not been met.

The Board has also considered whether the Veteran's erectile dysfunction has presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[T]he rating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  In this case, the Veteran's erectile dysfunction is manifested by loss of erectile power, which is specifically contemplated by the rating criteria.  Notably, the Veteran has even experienced improvement in his symptoms with use of a penile prosthesis.  The rating criteria also provide for consideration of a greater disability and symptoms than is currently shown by the evidence, and the Veteran is in receipt of special monthly compensation for his loss of use of a creative organ.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral for extra-schedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).



In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claims for increased ratings, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial disability rating in excess of 30 percent for PTSD is denied.

For the period prior to August 16, 2013, a disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity is denied.

For the period prior to August 16, 2013, a disability rating in excess of 10 percent for peripheral neuropathy of the left upper extremity is denied.

For the period since August 16, 2013, a disability rating in excess of 20 percent for peripheral neuropathy of the right upper extremity is denied.

For the period since August 16, 2013, a disability rating in excess of 30 percent for peripheral neuropathy of the left upper extremity is denied.

A 20 percent disability rating, but no higher, for the left knee disability is granted, effective April 13, 2010.

A separate compensable rating for erectile dysfunction is denied.



REMAND

Further development is necessary prior to adjudication of the claim for service connection for sleep apnea, the bilateral lower extremity peripheral neuropathy increased rating claims, and the claim for a TDIU.

Regarding sleep apnea, recent VA treatment notes obtained pursuant to the prior remand suggest that the Veteran's service-connected disabilities may aggravate his diagnosed obstructive sleep apnea.  For example, a September 2013 VA treatment note states that PTSD and pain affect the Veteran's regular use of his positive airway pressure machine.  However, the record also shows that the Veteran experiences sleep problems due to pain from nonservice-connected disabilities (such as low back and hip, as mentioned in a January 2013 VA treatment note), in addition to his service-connected disabilities.  Nevertheless, because the evidence suggests that there could be an association between the Veteran's sleep apnea and service-connected disabilities, and because there is no medical opinion addressing the secondary aspect of the Veteran's claim, the Board finds that such an opinion is necessary to adjudicate this appeal.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013). 

Additionally, send the Veteran VCAA notice concerning how to substantiate the claim for sleep apnea on a secondary basis. 

Next, in a June 2014 statement, the Veteran's attorney indicates that the Veteran underwent recent surgery in May 2014 on his left lower extremity due to peripheral neuropathy, and that the right lower extremity will likely require surgery soon as well.  Such evidence suggests that the Veteran's peripheral neuropathy affecting the lower extremities has worsened since the August 2013 VA examination, including  to the point of requiring surgery.  Because there may have been changes in the Veteran's condition, the Board finds that a new examination is needed to fully evaluate his claims for increased ratings for peripheral neuropathy of the lower extremities.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Additionally, it does not appear that records from the Veteran's surgery and recent treatment for his peripheral neuropathy of the lower extremities have been obtained.  Therefore, those records should be obtained on remand. 

Finally, as the Veteran's TDIU claim is based upon all his disabilities, including those being remanded herein, it is deferred pending completion of the development above.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice concerning how to substantiate the claim for sleep apnea on a secondary basis.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have recently treated him for his lower extremity peripheral neuropathy and sleep apnea.  After securing any necessary releases, the RO should request any records identified which are not duplicates of those contained in the claims file.  In addition, obtain relevant ongoing VA treatment records dating since February 2014, to specifically include records from any surgery for peripheral neuropathy of the lower extremities.  

If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

3.  Schedule the Veteran for a VA sleep disorder examination to determine whether his obstructive sleep apnea is related to service, or caused or aggravated by a service-connected disability.  The claims folder and electronic treatment records must be reviewed by the examiner in conjunction with the examination.  All indicated studies should be performed and all findings should be reported in detail. 

a.  The examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that sleep apnea is related to or had its onset in service.

b.  The examiner should also offer an opinion as to whether it is at least as likely as not that sleep apnea was caused by the Veteran's service-connected disabilities, specifically, PTSD, or pain from peripheral neuropathy of the upper and lower extremities, and left knee disability. 

c.  If not caused by a service-connected disability, the examiner should offer an opinion as to whether it is at least as likely as not that sleep apnea was permanently worsened beyond normal progression (versus temporary exacerbations of symptoms) by the Veteran's service-connected disabilities.  If sleep apnea was permanently worsened beyond normal progression (aggravated) by service connected disabilities, the examiner should opine as to the baseline level of severity of the sleep apnea prior to aggravation and attempt to quantify the level of worsening beyond baseline. 

The rationale for all opinions expressed should be provided.  

4.  Schedule the Veteran for a VA neurological examination to determine the current severity of peripheral neuropathy of the lower extremities.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.  

In addition, the examiner should also indicate the impact of the Veteran's peripheral neuropathy of the lower extremities on occupational functioning, and should   opine whether the service-connected physical disabilities (diabetes mellitus with erectile dysfunction, peripheral neuropathy of the bilateral upper and lower extremities, and left knee disability), when considered with his PTSD, render him unable to secure or follow a substantially gainful occupation, without regard to age or nonservice connected conditions.  The reasoning for the opinion given should be provided.

5.  After the development requested above, and any additional development deemed necessary, has been completed to the extent possible, the record should be reviewed and the issues presently on appeal readjudicated.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


